Citation Nr: 0928954	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  02-05 877	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an extraschedular rating for lumbosacral 
strain with degenerative disc disease, currently rated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to August 
1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in San Diego, 
California.  In that rating decision, the RO granted an 
increased rating from zero percent to 20 percent for the 
Veteran's service-connected low back disability.  The 
Veteran's disagreement with that decision led to this appeal.  
The Veteran testified before a decision review officer at a 
hearing held at the RO in August 2002.  The Board remanded 
the claim in November 2003. 
Thereafter, in a decision dated in March 2005, the Board 
denied a rating in excess of 20 percent for lumbosacral 
strain with degenerative disc disease prior to September 23, 
2002, and, effective that date, granted a schedular 60 
percent rating for the service-connected low back disability.  
In addition, the Board remanded the matter of entitlement to 
an extraschedular rating for the Veteran's lumbosacral strain 
with degenerative disc disease.

On appeal again in January 2007, the Board remanded the case 
for additional development, to include directing the Appeals 
Management Center (AMC)/RO to provide proper Veterans Claims 
Assistance Act (VCAA) notice and to refer the case to the 
Director of the Compensation & Pension Service (CPS) for 
consideration of awarding an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

In the instant case, the Board finds that the AMC has 
complied with the January 2007 Remand Order, and that neither 
the Veteran, nor his representative, has contended otherwise, 
and therefore it may proceed with its review of this appeal.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board notes that there is no indication in the record 
that the RO has developed and adjudicated the Veteran's claim 
for total disability based on individual unemployability 
(TDIU).  Therefore, this claim is again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2.  Pursuant to a Board remand, after the RO referred this 
appeal to the VA Director of Compensation and Pension 
Service; the claim for an extrascedular rating for the 
Veteran's back disability was denied.  

3.  The Veteran's service-connected back disability is rated 
60 percent, which takes into severe significant functional 
impairment; the evidence does not show that his back 
disability is manifested by an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 60 
percent on an extraschedular basis for degenerative disc 
disease of the lumbosacral spine with chronic lumbar strain 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.326 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2007 letter sent to the Veteran by the AMC 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The AMC thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
of Appeals for Veterans Claims (Court) held VA must provide 
notice that includes: (1) notification that the claimant must 
provide (or ask the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores, supra.

The February 2007 letter from the AMC satisfies these 
mandates.  This letter informed the Veteran about the type of 
evidence needed to support his claim, namely, proof that his 
service-connected low back disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the Veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the AMC determined such to be 
necessary to make a decision on the claim.  The Veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for the rating in the 
February 2007 letter.

In terms of the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the Veteran of the 
criteria for assigning an extraschedular rating for his 
service-connected lumbosacral strain with degenerative disc 
disease.  The Veteran's allegations are reflective of his 
actual knowledge of the pertinent criteria relating to what 
is required for an extraschedular rating, to include marked 
interference with employment.  38 C.F.R. § 3.321(b)(1) 
(2008).  There are no other rating criteria that are 
applicable; the sole issue on appeal is entitlement to an 
extraschedular evaluation.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
March 2000 RO decision.  Notwithstanding this belated notice, 
the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the June 2009 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  Although the 
February 2007 letter did not set forth all of the 
requirements enunciated in Vazquez-Flores, the Veteran has 
demonstrated actual knowledge of the ability to offer lay 
statements in support of his claim and information regarding 
the manner in which his service-connected disability has 
impacted his employment. Dalton, 21 Vet. App. at 30; see 
December 2004 and September 2006 letters from the Veteran's 
prior supervisor (noting the amount of work the Veteran 
missed due to back pain).  The Veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.  The Veteran has not demonstrated or even pled 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

In addition, although invited to do so in the February 2007 
letter, the Veteran submitted no additional evidence or 
otherwise indicated a lack of understanding about the type of 
evidence needed to substantiate his claim for an 
extraschedular rating.  


b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA spine examinations, in July 1999 and May 2004, 
which were thorough in nature and adequate for the purposes 
of deciding this claim.  The Board finds that a new 
examination is not needed.  The passage of time, in and of 
itself, does not render such evidence stale.  In any event, 
the question is whether the Veteran's back disability is so 
severe as to produce marked interference with employment or 
require frequent hospitalization, not whether a higher 
schedular disability evaluation should be assigned.  Thus, 
the Board finds the current record sufficient and adequate to 
decide his claim.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

a. Extraschedular Ratings 

Pursuant to 38 C.F.R. § 3.321(b)(1), to accord justice in the 
exceptional case where the assigned schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation & Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in 38 C.F.R. § 3.321 an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability.  38 C.F.R. § 3.321(b)(1); accord Thun 
v. Peake, 22 Vet App 111(2008).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1); accord Thun, supra ("The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available extraschedular evaluations for that 
service-connected disability are inadequate").  Thus, in 
certain cases, where "the rating schedule will be inadequate 
. . . extra-schedular consideration permits VA to rate 
veterans who do not meet the criteria precisely."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  Accordingly, "initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability," and "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule."  Thun, supra.  In such a case, "the 
assigned schedular evaluation is . . . adequate, and no 
referral is required."  Id.

If, however, "the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, the . . . Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Id. (emphasis added).  When the Board 
determines that "the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for . 
. . a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating."  Id. (emphasis added).

It should be noted that the claimant need not demonstrate 
that his or her service connected disability causes 
interference with "obtaining or retaining" employment, as 
such a test would "exact[] a higher standard than is required 
for a finding of 'marked interference with employment' under 
§ 3.321(b)(1)."  Id.  Instead, VA has contemplated and set 
such a higher standard in other regulations, namely 38 C.F.R. 
§§ 4.15 and 4.16, which govern total disability based on 
unemployability (TDIU).  Id. (noting that "difficulty in 
obtaining or retaining employment is an element considered 
for establishing a rating of total disability based on 
individual unemployability (TDIU)").  As the Court has 
observed, "[t]o require the same showing to establish one 
factor for review in determining entitlement to 
extraschedular consideration would create an impermissible 
overlap between these two concepts and implies that they are 
sui generis in name only."  Id.  That is, "[c]onsistent with 
VA regulations and Court precedent, extraschedular 
consideration may be warranted for disabilities that present 
a loss of earning capacity that is less severe than one where 
the veteran is totally unemployable."  Id.

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997); Floyd, 9 Vet. App. at 94, 
95.  The Board may, however, consider and adjudicate the 
issue of whether the RO should refer such a matter to 
appropriate personnel for extraschedular consideration 
pursuant to the procedures of 38 C.F.R. § 3.321, and further 
may determine, after an initial review by the authorities 
pursuant to § 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).


b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

The Veteran served on active duty from October 1959 to August 
1963.  He became service connected for a lumbosacral strain 
by way of an April 1964 RO decision effective August 1963.  
The RO evaluated the disability as noncompensable.

Based on a May 1999 VA examination, the RO issued a rating 
decision in March 2000 that increased the Veteran's rating to 
20 percent pursuant to 38 C.F.R. § 4.71a Diagnostic Code 
5292, effective May 24, 1999.  The Veteran filed a Notice of 
Disagreement in which he stated that he felt the examination 
was not thorough enough.  The RO issued a Statement of the 
Case in March 2002 and the Veteran filed his formal appeal 
(VA Form 9) in May 2002.  In it, he noted that the range of 
motion studies failed to include the fact that during flare-
ups, he had no motion at all.  He also noted that he had been 
denied employment when the prospective employer obtained 
results of his physicals.

In July 2002, the Veteran sought treatment from Dr. M.G. (an 
orthopedic surgeon; initials used to protect privacy) . Upon 
examination, the veteran had a normal gait.  He was able to 
toe walk slowly but he was not able to heel walk.  He could 
bend to where his fingertips were 36 cm. from his toes (with 
pain).  Palpation did not increase lower back pain.  Motor 
examination was 5/5, extensor hallucis longus, tibialis 
anterior, peronei, quadriceps, and hamstrings bilaterally.  
Straight leg raising was negative to 80 degrees with 
tightness.  Dr. M.G.'s impression was that the Veteran 
suffered from lumbar stenosis.  He scheduled the Veteran for 
an MRI.

The Veteran's MRI revealed degenerative discs at L2-L3, L3- 
L4, and L5-S1 levels; a 4-5 mm. asymmetric disc protrusion 
posterior end of the right at the L5-S1 level; 4-5 mm. 
concentric disc bulges at the L3-L4 and L2-L3 levels; a 2-3 
mm. central disc bulge at the L4-L5 level; and a 1-2 mm. 
central disc bulge at the L1-L2 level.  Dr. M.G. noted that 
this could account for all of the Veteran's symptoms.

In August 2002, the Veteran testified at a Decision Review 
Officer (DRO) Hearing that on a bad day, the pain in his back 
was severe and it was difficult for him to even get out of 
bed; he could not sleep; and he had to have his wife do 
everything for him.  He took anti-inflammatories everyday 
(whether it was a good or bad day), because there was 
constant pain.  He was unable to do any activities that he 
used to enjoy (picking up grandchildren, playing golf, 
skiing).  The only exercise he could perform was riding a 
stationary bicycle.  He had to hire someone to mow the lawn.  
He testified that he had lost about a day of work per month, 
sometimes more.  The people where he worked were extremely 
understanding of his condition and since he was not able to 
sit or stand for long periods of time, he was able to get up 
and walk around as need during meetings.  He had received 
recommendations for surgery but he was extremely fearful of 
undergoing it.

In August 2002, Dr. J.F.R. submitted a correspondence in 
which he stated that the Veteran had been under his care 
since February 1997.  Dr. J.F.R. reported that the Veteran 
remained stable under continued periodic visits.

In July 2003, the Veteran had x-rays taken that showed 
moderate to marked degenerative disc disease of C5 through C7 
without acute bone pathology; mild to moderate degenerative 
disc disease of L2-3 and L5-S1; and mild degenerative change 
of both SI joints without acute bone pathology or erosion.

The Veteran submitted to a VA examination in May 2004.  He 
complained of constant pain that he rated 4/10.  He also 
noted that he had episodes approximately once a month in 
which the pain could reach 10/10.  The pain also radiated 
down his right thigh.  He took Vicodin and Aleve to manage 
the pain.  He was employed as a factory worker.  He had also 
taught school and been a veteran's representative.  He stated 
that his main problem was that he could not sit or stand for 
a prolonged period of time.  Upon examination, the Veteran 
had 40 degrees of forward flexion; 20 degrees of extension; 
15 degrees of lateral bending; and 15 degrees of rotation 
with loss of lumbar lordosis.  He had numbness of the skin 
over the lumbar spine area.  There was no evidence of spasm.  
He had positive straight leg raise.  Sensation and motor 
function were intact.  Reflexes were 2/4.  He appeared to be 
limited in his range of motion approximately by 30 degrees 
due to pain.  The Veteran reported weakness, fatigability, 
and incoordination, but they did not appear to impact his 
range of motion.

The Veteran underwent another VA examination in June 2004.  
The Veteran once again noted that he had incapacitating 
episodes approximately once a month.  He added that each of 
these episodes lasted three to four days.  He also reported 
radicular pain in his left leg that began at the left buttock 
and radiated to his left lateral foot including his toes.  He 
stated that he had one episode of losing bowel and urine 
continence when he had severe pain in his left leg.  He also 
reported sporadic right leg pain that was tolerable and did 
not prevent him from going to work.

Upon examination, the Veteran was able to walk on his heels 
and toes, showing that his anterior tibial gastroc soleus 
muscles are intact.  Straight leg raising test was performed 
to 90 degrees bilaterally.  There was anesthesia in his 
distal feet to his ankle region.  Position and vibratory 
sense was intact in both feet.  He was able to forward flex 
to 80 degrees and sideways flex to 45 degrees.  Strength of 
all muscles of both lower extremities were normal.  The 
clinician's assessment was that the Veteran's chronic lower 
back pain disabled him at least three to four days per month, 
during which time he could not move and required bed rest.  
The Veteran's neurological examination was within normal 
limits and he did not show any motor impairment in either 
lower extremity from any nerve root compression.

In December 2004, the Veteran submitted a statement from his 
Job Services Manager, A.L.M.  She stated that she had first 
hand knowledge of the Veteran's absenteeism due to his back 
condition.  She stated that between January 1, 2004 and 
October 31, 2004, the Veteran missed 35 days of work due to 
back pain.

The Veteran also submitted a statement from Dr. J.F.R.  He 
stated that the Veteran had been under his care and that the 
Veteran suffered from a propensity for occasional lower back 
pain.  He further stated that the pain occurred randomly and 
unpredictably.  When stricken, he had advised the Veteran "to 
rest with minimal activities for a day or two as needed until 
the pain subsides."  He added, "During these periods of time, 
in accordance with my instructions, he must refrain from 
excessive activity including work."

In the March 2005 remand, the Board remanded the claim to the 
AMC for referral to the VA Director of the CPS for 
consideration of an extraschedular rating.  

In a July 2005 rating decision, the RO increased the 
disability rating for the Veteran's back disability from 20 
to 60 percent, effective September 23, 2002.

In a memorandum dated in February 2006, the Director of the 
Compensation and Pension service stated she was not persuaded 
the evidence in this case rendered it "exceptional" and said 
the Veteran was adequately rated 60 percent disabled under 38 
C.F.R. § 4.71a, Diagnostic Code 5243, based on incapacitating 
episodes of at least six weeks a year (3.5 days per month 
times twelve months).  Review of the record indicates that 
this number was based on the December 2004 letter from the 
Veteran's supervisor pertaining to his absences from work in 
2004.

In September 2006, the Veteran submitted a letter from the 
same work supervisor who had written the 2004 letter 
referenced above.  She stated that she had been the Veteran's 
direct supervisor for more than three years.  She said that 
since she had written the letter concerning the Veteran's 
absences in 2004, his back condition had worsened.  She 
stated he had worked little since the first of April, that 
his last day of work was in June 2006, and she now understood 
that he was unable to work.  

On appeal in January 2007, the Board remanded the case for 
additional development.  In a February 2007 letter, the AMC 
requested evidence to support an extraschedular evaluation.  
The Veteran did not respond.  In a January 2008 letter, the 
AMC requested that the Veteran complete and return a consent 
to release form for his prior employer.  The Veteran did not 
respond.  In September 2008, the AMC again referred the 
Veteran's claim for an extraschedular rating to the Director 
of the CPS.  Thereafter, in an October 2008 letter, the 
Director of the CPS indicated that he had reviewed the 
September 2006 letter received from the Veteran's supervisor 
indicating that the Veteran had stopped working in June 2006.  
The Director noted that the Veteran failed to submit any 
additional evidence as requested by the AMC.  Accordingly, 
the Director determined that a higher rating for the 
Veteran's low back disability on an extraschedular basis was 
not warranted.   

b. Discussion

The Veteran contends that the overall symptoms and functional 
limitations of his back disability are much more severe than 
has been evaluated.  See July 2009 Written Brief at 3.

The Board notes at the outset that the Veteran's back 
disability is rated 60 percent, which is the maximum 
schedular evaluation allowed absent complications such as 
neurological impairment.  The 60 percent rating takes into 
account severe functional limitation.  The only issue here 
concerns extraschedular entitlement.  The pertinent evidence 
of record preponderates against the Veteran's claim for an 
even higher rating on an extraschedular basis, as it does not 
indicate that his lumbosacral strain with degenerative disc 
disease has produced an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.    

First, there is no evidence that the low back disability has 
resulted in the Veteran having frequent periods of 
hospitalization for related symptoms.  Review of the record 
does not show that the Veteran has ever been hospitalized for 
his low back disability.  
Second, the preponderance of the evidence does not show that 
there has been a marked interference with employment.  The 
July 2002 private examination report notes that the Veteran's 
gait was normal.  During the May 2004 VA spine examination, 
the Veteran indicated that he was a factory worker.  He 
stated that his main problem was prolonged driving, sitting, 
or standing.  Range of motion was limited, but the examiner 
did not render an opinion as to the functional impairment of 
the Veteran's lumbar spine.  During the June 2004 VA 
neurological examination, the Veteran indicated that he 
worked as a veteran's representative.  Range of motion and a 
neurological examination were normal.  He described his back 
pain as sporadic - he might have pain for several days and 
then no symptoms for several months.  He indicated that he 
had at least one incapacitating episode each month, lasting 
3-4 days during which he cannot move and needs bed rest.  
Notably, the Veteran did not respond to VA's February 2007 
request for evidence in support of his claim, to include 
evidence of marked interference with employment.  There is a 
statement from a former supervisor relating to absenteeism 
but such does not rise to the level of marked interference 
with work due to a back disability.  Again a 60 percent 
rating takes into account a significant amount of work 
impairment.  In the September 2006 statement, the former 
supervisor again indicates a history of work impairment and 
merely added that she "now understood that he (the Veteran) 
was unable to work", suggesting that this was not first hand 
knowledge.    

In view of the foregoing, the Board finds that the Veteran's 
service-connected back disability is not manifested by an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The current 
60 percent rating adequately compensates the disability 
picture that has been presented.

The Board has been cognizant of the "benefit of the doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for lumbosacral strain with 
degenerative disc disease on an extraschedular basis is 
denied.  



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


